DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on July 18, 2022.
Claim 11 has been amended.
New claims 25-27 have been added.
Claims 11-22 and 24-27 have been examined and are pending.

Response to Amendments
In view of Applicants' amendments, the objection to the claims is withdrawn.

Response to Arguments
Applicants argued the cited art does not teach or suggest a bootloader, as recited by independent claim 11 (Remarks, page 6).
Examiner respectfully disagrees. In the mapping section below, Examiner cited paragraph [0018] of Dureau for teaching the bootloader:
providing a library of code files and a bootloader, wherein the code files include extensions; ..."Each client device 102 executes a client application adapted to communicate over the Internet 104. Generally, this application is a browser 103, but other applications as well can include the appropriate communications facilities" [0018]

According to [0018], a client device executes a client application, such as a browser. One of ordinary skill in the art would recognize that the client device would contain software functionality for executing the browser, such as an operating system. For example, in paragraph [0055], Dureau teaches:
[0055] Certain aspects of the present invention include process steps and instructions described herein in the form of an algorithm. It should be noted that the process steps and instructions of the present invention could be embodied in software, firmware or hardware, and when embodied in software, could be downloaded to reside on and be operated from different platforms used by real time network operating systems.
Thus, said software functionality can be applied to teach a bootloader.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100318989 A1 - hereinafter "Dureau", in view of Applicant's Admitted Prior Art (AAPA), and also in view of US 20130246266 A1 - hereinafter "Coleman".

With respect to claim 11, Dureau teaches,
A method for operating a container application and a component application, wherein the container application is an application hosting the component application, the method comprising: - "Each client device 102 executes a client application adapted to communicate over the Internet 104. Generally, this application is a browser 103 (component application), but other applications as well can include the appropriate communications facilities. The browser 103 is configured to communicate with the standardizing server 108 (container application) in the manner further described below, and in particular is configured to provide the functionality described herein for interoperating with the standardizing server 108." [0018]; Fig. 1. "The operations of the standardizing server 108 as described herein can be implemented through either hardware (e.g., dedicated computing devices or daughter-boards in general purpose computers), or through computer programs installed in computer storage on the standardizing server 108 and executed by the processors to perform the functions and organize and store the data described herein." [0020]
providing a library of code files and a bootloader, wherein the code files include extensions; - "The standardizing server 108 includes a controller 242, a command resolver 244, and a database 246." [0024]; Fig. 2. "Optionally, the database 246 also stores identifiers for add-on functions supported by the website 106, a description for each add-on functions, a download location for the add-on functions, identifiers for any plugins required to support the add-on functions, description for the plugins, and a download location for the plugins." [0027] "Each client device 102 executes a client application adapted to communicate over the Internet 104. Generally, this application is a browser 103, but other applications as well can include the appropriate communications facilities " [0018]
generating with the component application, a probing message to the container application; and - "The browser 103 (component application) transmits 504 the website identifier and/or a browser identifier to standardizing server 108 (container application) requesting transmission of information about add-on functions and corresponding plugins supported by the website." [0046]; Fig. 5
generating with the container application, a response message containing references to code files including at least one of the extensions - "In response to receiving the request, controller 242 in standardizing server 108 (container application) queries database 246 and determines 506 supported add-on functions and any corresponding plugins for the identified website and browser. The standardizing server 108 transmits 508 to browser 103 the identifiers for add-on functions supported by the website, a corresponding description and the download location for the add-on functions. In one embodiment, the standardizing server 108 also transmits identifiers for any plugins required for add-on functions, corresponding descriptions and download location for the plugins." [0046]; Fig. 5; to be loaded by the component application; - "The browser 103 receives the list of supported add-on function identifiers, corresponding download locations and descriptions, corresponding plugin identifiers, description for the plugins and location to download the plugins." [0047]. "FIG. 6 illustrates an example of a user interface for displaying the supported add-on functionality and corresponding plugins for a website...The interface comprises functionality description blocks 602 and install buttons 604. ...The user can download and install the plugin by clicking the install plugin button 604a." [0049]; Fig. 6
Dureau does not explicitly teach wherein the component application and the container application are deployed on separated Web servers.
However, in their specification, Applicants admit that it was known before the effective filing date of the invention for container and component applications to be deployed on separate web servers: "Since container and components are usually deployed on completely separated webservers, they only interact at runtime." (page 1:21-23; emphasis added).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dureau with AAPA, as deploying Dureau's browser and standardized server on separate web servers would have been typically performed using known methods and would have yielded predictable results.
In addition to being rejectable using AAPA, the limitation wherein the component application and the container application are deployed on separated Web servers can also be rejected under 35 U.S.C. 103 by the prior art reference Coleman.
For example, Coleman teaches:
"A system overview of a preferred embodiment of the present invention is generally illustrated in FIG. 11 (1100). Within this context, the user/consumer (1101) interacts with a GUI (1102) under direction of a computer system (1103) running under control of software read from a computer readable medium (1104). This hardware/software complement communicates over a network (Internet) (1120) to a origin domain web server (1130) hosting a browser based client application (1131) (component application) that then communicates with a cross domain web server (1140) hosting a web server application (1141) (container application)." [0087]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dureau with Coleman's teachings because doing so would provide Dureau's system with the ability to reduce development and maintenance costs for browser based client applications, as suggested by Coleman [0088].

With respect to claim 12, Dureau teaches,
wherein the references to the code files are Uniform Resource Locators. - "The download location can be a URL or a network layer address." [0047]

With respect to claim 14, Dureau teaches,
which comprises creating messages according to means available on a web platform. - "FIG. 1 is an illustration of an exemplary environment for implementation of an embodiment of the present invention, comprising client devices 102, a standardizing server 108, and multiple websites 106, all of which communicate via the Internet 104." [0017]; Fig. 1

With respect to claim 16, Dureau teaches,
which comprises generating the probing message to request explicitly functionality to be provided by the container application. - "The browser 103 (component application) transmits 504 the website identifier and/or a browser identifier to standardizing server 108 (container application) requesting transmission of information about add-on functions and corresponding plugins supported by the website." [0046]; Fig. 5

With respect to claim 18, Dureau teaches,
wherein the probing message is generated requesting an availability of a requested code file - "The browser 103 (component application) transmits 504 the website identifier and/or a browser identifier to standardizing server 108 (container application) requesting transmission of information about add-on functions and corresponding plugins supported by the website." [0046]; Fig. 5; and, if available, providing with the container the response message, - "In response to receiving the request, controller 242 in standardizing server 108 (container application) queries database 246 and determines 506 supported add-on functions and any corresponding plugins for the identified website and browser. The standardizing server 108 transmits 508 to browser 103 the identifiers for add-on functions supported by the website, a corresponding description and the download location for the add-on functions. In one embodiment, the standardizing server 108 also transmits identifiers for any plugins required for add-on functions, corresponding descriptions and download location for the plugins." [0046]; Fig. 5; comprising URLs relating to code files, so that the URLs are made available to the component application. - "The download location can be a URL or a network layer address." [0047]

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dureau, AAPA and Coleman, and in view of US 20100250568 A1 - hereinafter "Giusti".

With respect to claim 13, Dureau does not explicitly teach,
wherein the component application is...a Manufacturing Execution System.
However, in analogous art for software development, Giusti teaches:
"The present invention relates to a method for installing a web package within a manufacturing executing system (MES), wherein the web package contains web application resources." [0002]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dureau and AAPA/Coleman with Giusti's teachings because doing so would provide Dureau and AAPA/Coleman's system with the ability to facilitate the installation of web packages containing web application resources, as suggested by Giusti [0002][0021].

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dureau, AAPA and Coleman, and in view of US 20140047413 A1 - hereinafter "Sheive".

With respect to claim 15, Dureau does not explicitly teach,
wherein the messages are generated with an HTML5 Messaging Module.
However, in analogous art for software development, Sheive teaches:
"The HTML5 specification adds another form of persistent data in the browser called web storage 131. This is an area where the JavaScript engine 119 can read and write data in key/value pairs that will be stored persistently in that web browser 106 even when it is restarted." [0042]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dureau and AAPA/Coleman with Sheive's teachings because doing so would provide Dureau and AAPA/Coleman's system with the ability to facilitate application modification, as suggested by Sheive (pg. 6, col. 1, #76).

With respect to claim 20, Dureau does not explicitly teach,
wherein at least a part of the URLs are data-URLs .
However, in analogous art for software development, Sheive teaches:
"The HTML document text 111 can contain elements with inline content, such as readable text, CSS within <style> elements, JavaScript inside <script> or other elements, and media elements with data URLs which encode media data into a text string." [0033]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dureau and AAPA/Coleman with Sheive's teachings because doing so would provide Dureau and AAPA/Coleman's system with the ability to facilitate application modification, as suggested by Sheive (pg. 6, col. 1, #76).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dureau, AAPA and Coleman, and in view of US 20130311875 A1 - hereinafter "Pappas".

With respect to claim 17, Dureau teaches,
wherein the bootloader is capable of making a browser load, and execute one or more of the code files. - "Each client device 102 executes a client application adapted to communicate over the Internet 104. Generally, this application is a browser 103, but other applications as well can include the appropriate communications facilities." [0018]; Fig. 1. "The browser 103 receives the list of supported add-on function identifiers, corresponding download locations and descriptions, corresponding plugin identifiers, description for the plugins and location to download the plugins." [0047]. "FIG. 6 illustrates an example of a user interface for displaying the supported add-on functionality and corresponding plugins for a website...The interface comprises functionality description blocks 602 and install buttons 604. ...The user can download and install the plugin by clicking the install plugin button 604a." [0049]; Fig. 6
Dureau does not explicitly teach wherein the bootloader is configured for creating script tags for activating the URLs.
However, in analogous art for software development, Pappas teaches:
"The web browser device JavaScript code creates an HTML script tag 149 in the page 109 which points to a server side script 148 that will be created on the web service server 103. The HTML script tag 113 passes a URL 104 argument to the server side script 148 as an argument." [0051]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dureau and AAPA/Coleman with Pappas' teachings because doing so would provide Dureau and AAPA/Coleman's system with the ability to facilitate the extraction of information from web pages, as suggested by Pappas [0014].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dureau, AAPA and Coleman, and in view of US 20160150028 A1 - hereinafter "Klinger”.

With respect to claim 19, Dureau does not explicitly teach,
wherein the probing message requests other data selected from the group consisting of...authorizations.
However, in analogous art for web applications, Klinger teaches:
"At operation 205, a web adapter herein receives a request for a first web resource to access a second web resource. The first web resource may want to access the second web resource in order to, for example, provide additional functionality to a first web resource. For example, a first web page or web service may want to enhance or modify a second web page by providing enhancements to the second web page's user interface." [0021]; Fig. 2
"At operation 210, the web app adapter may operate to request authorization to access the second web resource. In some aspects, the request may specify which web page (e.g., an embedded iframe) or web service (e.g. a URL, etc.) for which access is being requested. In some aspects, the request may include an indication of the type of action the access may entail, such as for example, the execution of JavaScript." [0022]; Fig. 2
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dureau and AAPA/Coleman with Klinger's teachings because doing so would provide Dureau and AAPA/Coleman's system with the ability to facilitate communication between web resources, as suggested by Klinger [0015].

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Dureau, AAPA and Coleman, and in view of US 20140068414 A1 - hereinafter "Park".

With respect to claim 21, Dureau does not explicitly teach,
wherein code and code files handled by the bootloader are coded in a dynamic programming language.
However, in analogous art, Park teaches:
"To achieve the objective above, an embodiment of the invention provides a method for sharing JavaScript objects of webpages that are provided by a server by way of a browser executed at a user client." [0017]. "A webpage running on the user client 102 can be defined as a web application 202." [0060]. "The web application 202 may execute the JavaScript included in the webpage." [0061]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dureau and AAPA/Coleman with Park's teachings because doing so would provide Dureau and AAPA/Coleman's system with the ability to efficiently share JavaScript objects in different webpages, as suggested by Park [0002].

With respect to claim 22, Dureau does not explicitly teach,
wherein the code and the code files are in JavaScript.
However, in analogous art, Park teaches:
"To achieve the objective above, an embodiment of the invention provides a method for sharing JavaScript objects of webpages that are provided by a server by way of a browser executed at a user client." [0017]. "A webpage running on the user client 102 can be defined as a web application 202." [0060]. "The web application 202 may execute the JavaScript included in the webpage." [0061]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dureau and AAPA/Coleman with Park's teachings because doing so would provide Dureau and AAPA/Coleman's system with the ability to efficiently share JavaScript objects in different webpages, as suggested by Park [0002].

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Dureau, AAPA and Coleman, and in view of US 20170068527 A1 - hereinafter "Wang".

With respect to claim 24, Dureau does not explicitly teach,
wherein the response message, which is generated with the container application, also includes a version of the one of the extensions to be loaded by the component.
However, in analogous art for software deployment, Wang teaches:
"When determining that the updated version of the first program plugin exists on the server, the method includes sending to the server a program plugin version search request including an identifier of the first device; receiving from the server a latest version number of the first program plugin corresponding to the first device; and determining that the updated version of the first program plugin exists on the server when the latest version number is greater than a current version number of the first program plugin." [0011]
"Accordingly, in order to save memory space, after the target plug-in is acquired, the target plug-in is overwrite-installed in the APP." [0061]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dureau and AAPA/Coleman with Wang's teachings because doing so would provide Dureau and AAPA/Coleman's system with the ability to reduce storage space occupied by plug-ins, as suggested by Wang [0062].

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Dureau, AAPA and Coleman, and in view of US 20110289513 A1 - hereinafter "Degirmenci".

With respect to claim 25, Dureau does not explicitly teach,
wherein the bootloader generates messages triggering a loading of the code files including at least one of the extensions to be loaded by the component application.
However, in the analogous field of interprogram communication, Degirmenci teaches:
"To access the plug-in 136 (extension) from the server computing device 7 illustrated in FIG. 1, a plug-in object reference (message) is created and sent to the Client Application 132 (component application)." [0048]
"In response to receiving the reference to the plug-in 136, the Client Application 132 loads the plug-in by mime-type, ProgID, class GUID, and the like depending on the implementation details of the Client Application 132 (which in this embodiment, is implemented as a web browser)." [0049]
The entity that creates the plug-in object reference (message) is interpreted as the bootloader.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dureau and AAPA/Coleman with Degirmenci's teachings because doing so would provide Dureau and AAPA/Coleman's system with the ability to facilitate application hosting, as suggested by Degirmenci [0008].

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Dureau, AAPA and Coleman, and in view of US 20140053107 A1 - hereinafter "Patel".

With respect to claim 26, Dureau does not explicitly teach,
triggering, by the component application, the bootloader to request actual loading of the code files. 
However, in the analogous field of plug-ins, Patel teaches:
"The extension manager 305 loads and stores extension configurations in response to events detected at an application by the notification handler 330. For example, the extension manager 305 (bootloader) may load a number of extensions in response to the launch of a browser (component application) on a mobile device. The extension manager 305 may load extensions from the extension configuration store 327 and/or query a toolbar server to receive extension configuration information." [0056]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dureau and AAPA/Coleman with Patel's teachings because doing so would provide Dureau and AAPA/Coleman's system with the ability to facilitate extension of a browser's functionality, as suggested by Patel [0005-0006].

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Dureau, AAPA and Coleman, and in view of US 20150128021 A1 - hereinafter "Hewett".

With respect to claim 27, Dureau teaches,
wherein the probing message is generated requesting an availability of a requested code file - "The browser 103 (component application) transmits 504 the website identifier and/or a browser identifier to standardizing server 108 (container application) requesting transmission of information about add-on functions and corresponding plugins supported by the website." [0046]; Fig. 5; and, if available, providing with the container the response message, - "In response to receiving the request, controller 242 in standardizing server 108 (container application) queries database 246 and determines 506 supported add-on functions and any corresponding plugins for the identified website and browser. The standardizing server 108 transmits 508 to browser 103 the identifiers for add-on functions supported by the website, a corresponding description and the download location for the add-on functions. In one embodiment, the standardizing server 108 also transmits identifiers for any plugins required for add-on functions, corresponding descriptions and download location for the plugins." [0046]; Fig. 5; comprising URLs relating to code files, so that the URLs are made available to the component application. - "The download location can be a URL or a network layer address." [0047]
Dureau does not explicitly teach and wherein the probing message also requests a version of the code.
However, in the analogous field of plug-ins, Hewett teaches:
"FIG. 8 shows a flowchart for process 800 for updating plugin engine code in accordance with at least one of the various embodiments. After a start block, at block 802, in at least one of the various embodiments, the browser plugin may be activated within the web browser. (See, block 502 in FIG. 5)." [0146]
"In at least one of the various embodiments, the browser plugin may be arranged to communicate with a business information server to determine if the plugin engine code currently operative on the browser plugin the correct version. In at least one of the various embodiments, a content delivery server that may be separate from the business information server may be communicated with for determining if the plugin engine code needs to be updated." [0149]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dureau and AAPA/Coleman with Hewett's teachings because doing so would provide Dureau and AAPA/Coleman's system with the ability to enable browser plugins to be updated without user intervention, as suggested by Hewett [0148].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192